Citation Nr: 9920513	
Decision Date: 07/26/99    Archive Date: 08/03/99

DOCKET NO.  94-20 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for multiple sclerosis.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel









INTRODUCTION

The appellant had active military service from  September 
1965 to May 1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1982 rating decision from the Portland, 
Oregon Department of Veterans Affairs (VA) Regional Office 
(RO).  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The appellant submitted a claim of service connection, in 
pertinent part, for multiple sclerosis in December 1981.  The 
appellant has alleged that he first began experiencing 
recurrent dizziness and fatigue while in the service.  In 
support of his claim, the appellant submitted a letter from a 
private physician dated in August 1996 concluding that the 
appellant's multiple sclerosis had its onset in service.  The 
appellant has submitted a well-grounded claim for service 
connection for multiple sclerosis.  

Once the appellant has established a well-grounded claim, VA 
has a duty to assist the appellant in the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5107(a) 
(West 1991).  

The appellant has referred to being treated at the Barbados 
Naval Facility Sick Bay in 1968 or 1969 for a blackout 
episode just prior to his first symptoms of dizziness and 
vertigo while in the service.  There is no indication that 
the RO attempted to obtain these records.  

It is also unclear whether the RO has obtained all other 
relevant service medical records regarding the appellant.  
The appellant reported receiving numerous treatments for 
dizziness at the dispensary in the Naval Air Station (NAS) in 
Jacksonville, Florida.  He also reported receiving treatment 
for symptoms of dizziness at the NAS on Whidbey Island, 
Washington.  

There is no record of such treatment in the service medical 
records currently on file.  The RO sent requests to the 
National Personnel Records Center (NPRC) for service medical 
records of the appellant in Jacksonville, Florida.  There is 
no indication that the RO specifically requested medical 
records from the NAS on Whidbey Island, Washington.  

In addition, the appellant submitted service personnel 
records from the NAS, Whidbey Island, Washington, indicating 
that the appellant had suffered from chronic air sickness.  
These records infer the possible existence of service medical 
records at the naval air stations where the appellant was 
stationed.  Therefore, the RO should attempt to obtain 
service medical records on the appellant directly from the 
military facilities where he alleges to have received 
treatment.  

The Board also notes that the appellant, in his February 1982 
statement, reported experiencing periods of dizziness, head-
to-body feelings of separation, and back muscle fatigue 
during the years following his discharge from service.  He 
reported seeing Dr. Conklin and Dr. Goby for his symptoms.  
Records from either of these physicians are not currently of 
record.  




Based on the above, the Board concludes that further 
development is necessary.  Accordingly, the case is remanded 
to the RO for the following:  

1.  The appellant should identify all 
post-service medical evidence showing 
treatment for dizziness, vertigo, head-
to-body feelings of separation, and 
fatigue prior to 1980.  The RO should 
assist the appellant in obtaining such 
evidence that is not currently of record.  
This should include all VA and non-VA 
medical treatment records, which are not 
currently part of the claims folder.  The 
appellant should submit written 
authorizations for the release of all 
records from his treating physicians 
which have not already been submitted.  
The RO should obtain these records and 
any VA treatment records available.  In 
particular, the appellant should be asked 
to specify the full names of Dr. Conklin 
and Dr. Goby, and to specify the dates 
and locations where he received treatment 
from these physicians.  All information 
which is not duplicative of evidence 
already received should be associated 
with the claims file.  Regardless of the 
veteran's response, the RO should secure 
all outstanding VA treatment reports.

2.  The RO should send another request to 
the NPRC for any service medical records 
on the appellant.  The RO should send 
specific requests for the appellant's 
medical records directly to the NAS, 
Whidbey Island, Washington, the NAS, 
Jacksonville, Florida, and the Barbados 
Naval Facility Sick Bay.  In addition, 
the RO should send a request for all 
service data on the appellant to Navy 
Personnel, Pers 313D, Washington DC 
20370-3130.  All information which is not 
duplicative of evidence already received 
should be associated with the claims 
file.  

3. After any additional evidence has been 
received and added to the record, the 
appellant should be afforded a 
comprehensive VA medical examination.  
Any further indicated special studies 
should be conducted.  
The claims file and a separate copy of 
this remand should be made available to 
and reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination and the examination 
report must be annotated in this regard.  
The examiner should assess the 
appellant's current symptomatology.  The 
examiner should also take specific note 
of the appellant's reported and 
documented medical history.  The examiner 
should then offer an opinion as to 
whether, based on the available evidence, 
the appellant's multiple sclerosis first 
manifested itself in service or within 
seven years following his discharge from 
service.  Any opinions expressed by the 
examiner must be accompanied by a 
complete rationale.  

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand, and 
if they are not, the RO should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998).  

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of service 
connection for a multiple sclerosis based 
on the entire evidence of record.  

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case containing all applicable criteria 
pertinent to the appellant's claim.  A reasonable period of 
time for a response should be afforded.  Thereafter, the case 
should be returned to the Board for final appellate review, 
if otherwise in order.  By this remand, the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the appellant until he is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).



